         Case 2:07-cr-00040-WB Document 324 Filed 03/25/21 Page 1 of 1




                       IN THE UNITED STATES DISTRICT COURT
                    FOR THE EASTERN DISTRICT OF PENNSYLVANIA

 UNITED STATES OF AMERICA                                CRIMINAL ACTION
                                                         NO. 07-40-2
               v.

 CONCETTA JACKSON


                                         ORDER

       AND NOW, this 25th day of March, 2021, upon consideration of Defendant Concetta

Jackson’s Motion for Reduction in Sentence Pursuant to 18 U.S.C. § 3582(c)(1)(A)(i) (ECF

316), the Government’s response thereto (ECF 319), IT IS ORDERED that the Motion is

DENIED.

                                                  BY THE COURT:



                                                  /s/ Wendy Beetlestone
                                                  _______________________________
                                                  WENDY BEETLESTONE, J.
